          Case 1:18-cv-09310-PAE Document 13 Filed 05/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MATTHEW VADO,

                                        Petitioner,                      18 Civ. 9310 (PAE)
                        -v-
                                                                         14 Cr. 666-1 (PAE)
 UNITED STATES OF AMERICA,
                                                                            ORDER
                                        Respondent.


PAUL A. ENGELMAYER, District Judge:

       Pro se petitioner Matthew Vado is currently serving a term of 360 months’ imprisonment

after pleading guilty to charges of production, receipt, and possession of child pornography. See

14 Cr. 666, Dkt. 66 (judgment). On October 10, 2018, Vado filed a petition for relief pursuant to

28 U.S.C. § 2255, principally arguing that his representation by the Federal Defenders of New

York was ineffective. 18 Civ. 9310, Dkt. 1. On November 22, 2019, the Court issued a decision

denying Vado’s petition as “meritless,” certifying that any appeal from the order would not be

taken in good faith, and declining to issue a certificate of appealability. Id., Dkt. 9 (the “§ 2255

Decision”) at 9 (citing Coppedge v. United States, 369 U.S. 438, 445 (1962)).

       On April 14, 2020, the Court, having received notice from Vado that he had not received

a copy of the Court’s decision resolving his § 2255 petition, issued an order confirming that

Vado’s petition had been denied, and mailed copies of both the April 14 order and the § 2255

Decision to Vado. Id., Dkt. 11. On May 7, 2020, the Court received a letter from Vado,

requesting that the Court vacate and reissue the § 2255 Decision to allow Vado to file a timely

notice of appeal, and attaching an affidavit attesting that Vado first received a copy of the § 2255
            Case 1:18-cv-09310-PAE Document 13 Filed 05/11/20 Page 2 of 2



Decision on April 23, 2020. Id., Dkt. 12. The record does not reflect that the § 2255 Decision

was mailed to Vado prior to April 14, 2020.

          Although Vado’s petition for relief pursuant to § 2255 remains meritless, the record does

not allow the Court to conclude that Vado had an opportunity to file a timely notice of appeal.

Accordingly, the Court withdraws its § 2255 Decision. The Court hereby reissues the § 2255

Decision, which the Court incorporates by reference here.

          The Court again declines to issue a certificate of appealability and certifies that any

appeal from this order—or from the § 2255 Decision—would not be taken in good faith;

therefore, in forma pauperis status is denied for the purpose of an appeal. Coppedge, 369 U.S.

at 445.

          The Clerk of Court is respectfully directed to terminate the motions pending at docket 88

in 14 Cr. 666-1 and docket 12 in 18 Civ. 9310. The Clerk of Court is further respectfully

directed to mail this order, along with § 2255 Decision incorporated by reference in this order,

18 Civ. 9310, Dkt. 9, to Vado at the address on file.

          SO ORDERED.



                                                                PaJA.�
                                                        __________________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: May 11, 2020
       New York, New York




                                                    2
